Name: Decision of the EEA Joint Committee No 120/98 of 18 December 1998 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  trade policy;  European construction;  information technology and data processing
 Date Published: 1999-11-18

 Avis juridique important|21999D1118(09)Decision of the EEA Joint Committee No 120/98 of 18 December 1998 amending Annex XI (Telecommunication services) to the EEA Agreement Official Journal L 297 , 18/11/1999 P. 0049 - 0049DECISION OF THE EEA JOINT COMMITTEENo 120/98of 18 December 1998amending Annex XI (Telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XI to the Agreement was amended by Decision of the Joint Committee of the EEA No 111/98 of 27 November 1998(1);Whereas Commission Recommendation 98/511/EC of 29 July 1998 amending Recommendation 98/195/EC on interconnection in a liberalised telecommunications market (Part 1 - Interconnection pricing)(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 26g (Commission Recommendation 98/195/EC) in Annex XI to the Agreement: ", as amended by:- 398 X 0511: Commission Recommendation 98/511/EC of 29 July 1998 (OJ L 228, 15.8.1998, p. 30)."Article 2The texts of Recommendation 98/511/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 19 December 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 18 December 1998.For the EEA Joint CommitteeThe PresidentN. V. LIECHTENSTEIN(1) OJ L 277, 28.10.1999, p. 48.(2) OJ L 228, 15.8.1998, p. 30.